IIill, J.
1. “It is no valid ground of criticism upon a charge, correct and proper in itself, that it fails to state some other rule or principle of law pertinent to the issues of the case.” Powers v. State, 138 Ga. 624 (4) (75 S. E. 651). Applying this principle, the criticisms of the charge made in the third, fourth, and fifth grounds of the motion for new trial show no cause for reversal.
2. The charge relative to the purposes for which certain reports to a bank and a commercial agency were admitted was somewhat confusing, but, considered in the light of the pleadings and evidence and the entire charge, it did not so restrict the purposes for which the evidence could be considered as to show cause for a reversal.
3. Other grounds of the amended motion for new trial are without merit, and not of such character as to require special mention.
4. The evidence was sufficient to support the verdict, and there was no error in refusing the plaintiff’s motion for new trial.

Judgment affirmed.


All the Justices concur.